Exhibit 10.1
 
TERMINATION AGREEMENT
 
Transfer of Assets and Stock
Powin Corporation


This Agreement is entered into August 2, 2016 by and between Powin Corporation,
a Nevada corporation (“Powin”) and Joseph Lu, an individual residing in
Tualatin, Oregon (“Lu”).


WHEREAS, Powin and Lu entered into a Transfer Agreement dated July 22, 2016
(“Transfer Agreement”) pursuant to which Powin transferred to Lu all of the
stock Powin holds in Q Pacific Corporation, Q Pacific Manufacturing Corporation
and in Powin Industries S.A. de C.V. in return for the cancellation of the
outstanding August 2015 Preferred Stock of Powin ; and


WHEREAS, Powin and Lu have decided, upon further deliberation, that the
transfers described in the Transfer Agreement would not be in the best interests
of Powin and Lu.


NOW, THEREFORE, it is hereby agreed as follows:


The Transfer Agreement is hereby terminated, cancelled and rescinded effective
as of August 2, 2016 and is null and void and of no further force and effect.
Powin and Lu shall have no further obligations or liabilities one to the other
under the Transfer Agreement and Powin and Lu are each hereby returned to the
status quo ante as if the Transfer Agreement were never executed.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


POWIN CORPORATION
By: /s/ Joseph Lu
Joseph Lu, CEO
/s/ Joseph Lu
Joseph Lu
       
ATTESTED TO:
 
/s/ Nicholas Goyak
 
Nicholas Goyak, Secretary
 

 
 
 

--------------------------------------------------------------------------------